THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Core Equity Fund Registration No. 811-5202 Sub-Item 77Q1 At meetings held on July 23-24, 2008, the Funds Board authorized the name change of Dreyfus Premier Core Equity Fund, a series of The Dreyfus/Laurel Funds, Inc. (the Registrant), to Dreyfus Core Equity Fund. This change, with respect to the Fund, was reflected in Post Effective Amendment No. 107 to the Registrants Registration Statement on Form N-1A, filed with the Securities and Exchange Commission on December 24, 2008.
